Case 3:15-cv-00675-JBA Document 1281-5 Filed 09/12/19 Page 1 of 1

PO Box 770001 6" Fideli

Cincinnati, OH 45277-0031 PES TENTS

September 12, 2019

SENT VIA EMAIL ONLY
TO: chlau@zeislaw.com

Christopher H. Blau, Esq.
Zeisler & Zeisler, P.C.
10 Middle St., 15" Flr.
Bridgeport, CT 06604

Re: US. Securities and Exchange Commission v. Iftikar Ahmed, et al
Case No. 3:15-cv-675 (JBA)

Dear Attorney Blau,

Per the Request emailed yesterday, September 11, 2019, and regarding the above, I hereby certify the
enclosed records to be true and accurate copies of the originals as maintained in the normal course of
business by Fidelity Brokerage Services, LLC, the securities broker-dealer for Fidelity Investments
(hereafter Fidelity).

The documents contained herein constitute our response to the Request and are submitted in lieu of a
personal appearance. Fidelity reserves the right to supplement this response if additional information
becomes available through further research.

To the extent the Request requests additional documents not provided, including but not limited to
internal notes and/or recorded telephone calls, Fidelity objects to the Request as overly broad,
unreasonable, oppressive, costly and unduly burdensome for a non-party witness given its breadth and
lack of specificity.

 

If you have any further questions, please contact me at (617) 563-8889 between 8:30 a.m. and 5:00 p.m.
Eastern Time.

Sincerely,

   
 
  

St/ Legal Operations Analyst
idelity Investments

Enclosures: Account Documents

Fidelity Investments is a trade name, is not a duly organized business entity, and has no subsidiaries or affiliates. The proper parties to respond to this subpoena are Fidelity Brokerage Services
LLC and Fidelity Management Trust Company.

Clearing, custody or other brokerage services provided by National Financial Services LLC or Fidelity Brokerage Services LLC, Member NYSE, SIPC
